Pee Cueiam.
The plaintiffs in error were convicted upon an indictment charging them with a conspiracy to cheat and defraud divers persons by making public sale, by means of false pretenses, of the preferred stock of the Universal Finance Company (a small loan company) at a price which was fictitious and far above the actual market value thereof.
Our examination of the proofs submitted in the court below has led us to the conclusion that the one hundred and seventy-six assignments of error and grounds for reversal submitted in this cause are each and every of them without legal merit.
The judgment under review will therefore be affirmed.